Citation Nr: 9924980	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-12 106A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veteran's Appeals' April 1998 decision granting 
entitlement to service connection spondylolisthesis at L5-S1.

2.  Whether there was CUE in the Board of Veteran's Appeals' 
April 1998 decision denying entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1987.  

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a two April 
1998 Board decisions.

The Board must note that it appears the veteran may be 
raising additional issues, though this is unclear.  The Board 
may not entertain an application for review on appeal unless 
it conforms to the law.  38 U.S.C.A. § 7108 (West 1991 & 
Supp. 1998).  Under the provisions of 38 U.S.C.A. § 7111 
(West Supp. 1998), the Board may review previous Board 
decisions based on CUE, as it will do in this case.  For all 
other claims, under the provisions of 38 U.S.C.A. § 7105(a) 
(West 1991), an appeal to the Board may be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: There must be 
a decision by the Regional Office (RO), the veteran must 
express timely disagreement with the decision, the Department 
of Veterans Affairs (VA) must respond by explaining the basis 
of the decision to the veteran, and finally the veteran, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (1998).  However, the RO has not 
fully adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  If 
necessary, the veteran is requested to clearly indicate what 
additional claims, if any, he wishes to pursue with the RO 
(other than CUE with a prior Board decision).  The RO will 
then take appropriate action to adjudicate these claims, if 
any.  In any event, no other issue is before the Board at 
this time.


FINDINGS OF FACT

1.  In April 1998, the soles issues before the Board were the 
claims of entitlement to service connection for 
spondylolisthesis at L5-S1 and entitlement to VA vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.

2.  In April 1998, the Board issued a decision in which it 
was concluded that the veteran's spondylolisthesis, first 
clinically evident in service, was attributable to a low back 
trauma sustained during service.

3.  In April 1998, the Board issued a second decision in 
which it was noted that the veteran's vocational 
rehabilitation counselor and a Vocational Rehabilitation 
Panel had concluded that the effects of the veteran's organic 
brain syndrome prevented him from successfully pursuing his 
chosen vocational rehabilitation program and becoming 
gainfully employed in an occupation consistent with his 
abilities, aptitudes and interests.  Consequently, the Board 
found that achievement of the veteran's chosen vocational 
goal was not reasonably feasible for the veteran at that 
time.

4.  The veteran's CUE motion has not set forth clearly and 
specifically the alleged CUE, or errors, of fact or law, in 
the Board decisions, or the legal or factual basis for such 
allegations, or why the result would have been manifestly 
different but for the alleged error.

5.  The Board's decisions of April 1998 were supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's April 1998 decisions did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In the first April 1998 decision, the Board granted service 
connection for spondylolisthesis at L5-S1.  In the second 
April 1998 decision, the Board found that achievement of a 
vocational goal was not currently reasonably feasible beyond 
any reasonable doubt.  In was concluded that the evidence was 
compelling and establishes beyond a reasonable doubt that 
attainment of the chosen vocational goal by this veteran was 
infeasible at this time.

In an April 1999, the veteran was provided pertinent VA 
regulations on the issue of CUE.  In May 1999, the moving 
party raised the issue of CUE.  It was contended that the 
Board had "neglected the law" and conspired against him.  
The basis for this contention is unclear.  It appears that 
the veteran believes the Board should have considered and 
granted service connection for other disabilities within the 
first April 1998 decision.  In June 1999, he refers to a neck 
disability, hearing loss, and left knee instability.  He also 
contends that criminal acts were committed against him by the 
VA.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (January 13, 1999) and 64 Fed. Reg. 
7090-91 (February 12, 1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  

Pursuant to 64 Fed. Reg. 2134, 2139 (January 13, 1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  Examples of 
situations that are not CUE include, but are not limited to, 
a disagreement as to how the facts were weighed or evaluated, 
64 Fed. Reg. 2134, 2139 (January 13, 1999) (to be codified at 
38 C.F.R. § 20.1403(d)(3)), and a failure of the duty to 
assist, 64 Fed. Reg. 2134, 2139 (January 13, 1999) (to be 
codified at 38 C.F.R. § 20.1403(d)(2)).  

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), for CUE to exist:
(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

With respect to the Board's April 1998 decision granting 
service connection for spondylolisthesis at L5-S1, the moving 
party has failed to specify clearly an error of fact or law 
that would change the outcome.  In this regard, the Board 
further observes that as the final decision was a grant of 
service connection, the moving party has not expressly argued 
that this benefit should be discontinued, even assuming that 
the law and regulations contemplate such a circumstance.  It 
appears that the veteran believes the Board should have 
considered and granted service connection for other 
disabilities within the first April 1998 decision.  Assuming 
this is his argument, it is obvious that such an allegation, 
even if true, could not constitute a valid claim of clear and 
unmistakable error because there has been no final decision 
by the Board as to these additional claims.  64 Fed. Reg. 
2134, 2139 (to be codified at 38 C.F.R. § 20.1401). 

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The Board finds that the moving party has set forth no clear 
and specific allegations regarding CUE in the April 1998 
decision addressing entitlement to vocational rehabilitation.  
This is a clear violation of 64 Fed. Reg. 2134, 2139 (January 
13, 1999) (to be codified at 38 C.F.R. § 20.1404(b)).  
Unspecific and bare allegations referring to alleged criminal 
activity and conspiracy theories notwithstanding, after 
review of the evidence of record, the undersigned concludes 
that the moving party has not set forth specific allegations 
of CUE in either fact or law within the April 1998 decisions 
by the Board.  Accordingly, in the absence of such specific 
valid allegations, he has not raised a valid claim of CUE and 
the motion is denied.


ORDER

The motion for revision of the April 1998 Board decisions on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


